 328 NLRB No. 41NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Northern Health Facilities, Inc. d/b/a Mountain Lau-rel Nursing & Rehabilitation Center, a whollyowned subsidiary of Extended Care Health Fa-cilities, Inc. and Union of Needletrades, Indus-trial and Textile Employees, Mid-Atlantic Re-gional Joint Board, AFLŒCIO, CLC. Case 6ŒCAŒ30332April 12, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND BRAMEPursuant to a charge filed on February 8, 1999, theGeneral Counsel of the National Labor Relations Boardissued a complaint on February 19, 1999, alleging that
the Respondent has violated Section 8(a)(5) and (1) of
the National Labor Relations Act by refusing the Union™s
request to bargain following the Union™s certification in
Case 6ŒRCŒ11583.  (Official notice is taken of the ﬁrec-ordﬂ in the representation proceeding as defined in theBoard™s Rules and Regulations, Secs. 102.68 and102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  TheRespondent filed an answer, with additional defenses,admitting in part and denying in part the allegations in
the complaint.On March 15, 1999, the General Counsel filed a Mo-tion for Summary Judgment.  On March 16, 1999, theBoard issued an order transferring the proceeding to the
Board and a Notice to Show Cause why the motion
should not be granted.  The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer and response the Respondent admits itsrefusal to bargain, but attacks the validity of the certifi-cation on the basis of its disagreement with the Board™sdetermination in the representation proceeding that the
unit licensed practical nurses (LPNs) are not supervisors.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  Wetherefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).Further, the Respondent™s reliance on the decisions ofthe Third, Fourth, and Sixth Circuits in charge nursecases fails to acknowledge that the Board™s position onthe supervisory status of nurses has been upheld by theSeventh, Eighth, Ninth, and District of Columbia Cir-cuits.  NLRB v. Grancare, Inc. d/b/a Audubon HealthCare Center, 160 LRRM 2661 (7th Cir. 1999) (en banc);Lynwood Health Care Center, Minnesota, Inc. v. NLRB,148 F.3d 1042 (8th Cir. 1998), enfg. 323 NLRB No. 200(1997); Grandview Health Care Center v. NLRB, 129F.3d 1269 (D.C. Cir. 1997), enfg. 322 NLRB No. 54(1996) (not reported in Board volumes); ProvidenceAlaska Medical Center v. NLRB, 121 F.3d 547 (9th Cir.1997), enfg. 321 NLRB No. 100 (1996) (not reported inBoard volumes).Accordingly, we grant the Motion for Summary Judg-ment.1On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a corporation,with a facility in Clearfield, Pennsylvania, has been en-gaged in the operation of a skilled nursing and rehabili-tation facility.During the 12-month period ending January 31, 1999,the Respondent, in conducting its business operationsderived above, derived gross revenues in excess of
$100,000 and purchased and received at its Clearfield,
Pennsylvania facility goods valued in excess of $5000
directly from points outside the Commonwealth of Penn-sylvania.  We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act and a health care institution within the
meaning of Section 2(14) of the Act and that the Union is
a labor organization within the meaning of Section 2(5)
of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held December 9, 1998, theUnion was certified on January 4, 1999, as the exclusivecollective-bargaining representative of the employees inthe following appropriate unit:All full-time and regular part-time licensed practicalnurses employed by the Employer at its Clearfield,Pennsylvania, facility; excluding guards, professional
employees and supervisors as defined in the Act and all
other employees.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.                                                       1 The Respondent™s Cross-Motion for Summary Judgment is there-fore denied. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2B.  Refusal to BargainAbout January 4, 1999, the Union, by letter, requestedthe Respondent to recognize and bargain, and, sinceabout January 12, 1999, the Respondent has failed and
refused.  We find that this failure and refusal constitutes
an unlawful refusal to recognize and bargain in violation
of Section 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy failing and refusing on and after January 12, 1999,to bargain with the Union as the exclusive collective-bargaining representative of employees in the appropriateunit, the Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if an
understanding is reached, to embody the understanding
in a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Northern Health Facilities, Inc., d/b/aMountain Laurel Nursing & Rehabilitation Center, awholly owned subsidiary of Extendicare Health Facili-ties, Inc., Clearfield, Pennsylvania, its officers, agents,successors, and assigns, shall1.  Cease and desist from(a)  Refusing to bargain with Union of Needletrades,Industrial and Textile Employees, Mid-Atlantic RegionalJoint Board, AFLŒCIO, CLC, as the exclusive bargaining
representative of the employees in the bargaining unit.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  On request, bargain with the Union as the exclu-sive representative of the employees in the followingappropriate unit on terms and conditions of employment,
and if an understanding is reached, embody the under-standing in a signed agreement:All full-time and regular part-time licensed practicalnurses employed by the Employer at its Clearfield,Pennsylvania, facility; excluding guards, professional
employees and supervisors as defined in the Act and all
other employees.(b)  Within 14 days after service by the Region, post atits facility in Clearfield, Pennsylvania, copies of the at-tached notice marked ﬁAppendix.ﬂ2  Copies of the notice,on forms provided by the Regional Director for Region6, after being signed by the Respondent™s authorized
representative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employeesare customarily posted.  Reasonable steps shall be takenby the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In theevent that, during the pendency of these proceedings, the
Respondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since January 12,1999.(c)  Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C. April 12, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        Member (SEAL)          NATIONAL LABOR RELATIONS BOARDMEMBER BRAME, dissenting.In the underlying representation proceeding, I dis-sented from the denial of the Employer™s request for re-view of the Regional Director™s Decision and Directionof Election in which he found that the Employer™s li-censed practical nurses were not supervisors within themeaning of the Act.  For reasons set out in my dissent in
Troy Hills Nursing Home, 326 NLRB No. 159 (1998), Idissent here.  The issues presented are significant andwarrant careful consideration by the Board.  Accord-ingly, and in light of the close scrutiny given by thecourts of appeal to the Board™s decisions in this area,
                                                       2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ MOUNTAIN LAUREL NURSING & REHABILITATION CENTER3simply granting summary judgment is not an adequatesubstitute for the Board™s full and careful examination of
the record through a grant of review in the underlying
representation case.Accordingly, I dissent from the granting of the GeneralCounsel™s Motion for Summary Judgment in this certifi-cation-testing proceeding and the findings that the Em-ployer violated Section 8(a)(5) and (1) of the Act.    Dated, Washington, D.C. April 12, 1999J. Robert Brame III,                     MemberNATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we violated theNational Labor Relations Act and has ordered us to post and abide
by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protectedconcerted activities.WE WILL NOT refuse to bargain with Union of Nee-dletrades, Industrial and Textile Employees, Mid-Atlantic Regional Joint Board, AFLŒCIO, CLC, as theexclusive representative of the employees in the bar-gaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WIL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time licensed practicalnurses employed by us at our Clearfield, Pennsylvania,facility; excluding guards, professional employees and
supervisors as defined in the Act and all other employ-ees.